Citation Nr: 0117289	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  96-47 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's brother-in-law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

There has been inadequate development of the veteran's claim 
based on the evidence already of record.  In written 
statements and in testimony at an RO hearing, the veteran has 
reported several stressors associated with his PTSD.  In June 
1998, the RO sent the veteran a letter requesting specific 
information regarding his alleged in-service stressors, and 
the claims file does not contain a response from the veteran.  
However, the address to which the June 1998 letter was sent 
was in North Canton, Ohio, while the veteran, in his 
substantive appeal of October 1996, informed the RO that he 
had a new address, a post office box in Greentown, Ohio.  An 
additional VA Form 9 filed in March 1997 also contained the 
P.O. box, as did subsequent correspondence.  Thus, it appears 
that the June 1998 request for information was sent to an 
incorrect address.  As such, and in light of the fact that 
attempts at verification of the veteran's alleged in-service 
stressors have not been made, a remand is necessary to obtain 
the additional information from the veteran and to attempt 
verification of the stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
and/or the appropriate record depository. 

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2.  The RO should assure that copies of 
all current and relevant records of 
treatment for the veteran's PTSD are 
included in the claims file.

3.  The RO should contact the veteran's 
representative to obtain the veteran's 
current and correct address in order to 
send further correspondence.

4.  Once a correct address has been 
obtained, the RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is to be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

5.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD-214 and all 
associated service documents should be 
sent to USASCRUR and/or the appropriate 
record depository.  The USASCRUR and/or 
the appropriate record depository should 
be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors. 

6.  Following the receipt of a response 
from the USASCRUR and after associating 
with the claims folder any available 
records received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8. After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

9. After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claims for 
service connection for PTSD.  In the event 
that the claim on appeal is not resolved 
to the satisfaction of the veteran, he 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




